                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



ERIC C. GARVIN,

              Plaintiff,                        Case No. 2:20-cv-2566
       v.                                       JUDGE EDMUND A. SARGUS, JR.
                                                Magistrate Judge Elizabeth P. Deavers

COMMISSIONER OF
SOCIAL SECURITY,

              Defendant.


                                  OPINION AND ORDER

       This matter is before the Court for consideration of a Report and Recommendation issued

by the Magistrate Judge on June 1, 2021. (ECF No. 26). The time for filing objections has

passed, and no objections have been filed to the Report and Recommendation. Therefore, the

Court ADOPTS the Report and Recommendation. For the reasons set forth in the Report and

Recommendation, the Court REVERSES the Commissioner of Social Security’s non-disability

finding and REMANDS this case to the Commissioner and the ALJ for further consideration

consistent with the adopted Report and Recommendation.

       IT IS SO ORDERED.


6/21/2021                                 s/Edmund A. Sargus, Jr.
DATE                                      EDMUND A. SARGUS, JR.
                                          UNITED STATES DISTRICT JUDGE
